Citation Nr: 0724467	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-37 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a left knee 
condition.  

3.  Entitlement to service connection for gouty arthritis, 
bilateral feet (claimed as gout in both large toes).

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dislocation of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1959 and from September 1963 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  In pertinent part, the RO increased the veteran's 
evaluation for bilateral hearing loss to 10 percent, 
effective February 5, 2003, and denied service connection for 
the following disabilities:  left knee condition, gouty 
arthritis, and dislocation of the right shoulder.  

During the pendency of the appeal, the veteran testified at a 
travel board hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is of record.  

The issues of entitlement to service connection for gouty 
arthritis and dislocation of a right shoulder condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of V and hearing loss in the left ear 
with a Numeric Designation of II.  

3.  Competent evidence of current left knee disability or 
pathology is not of record.

4.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for dislocation of the 
right shoulder in an October 1959 rating decision.  The 
veteran did not appeal the decision.

5.  The evidence received since the October 1959 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for dislocation of the right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2006).  

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The October 1959 decision that denied entitlement to 
service connection for dislocation of the right shoulder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).

4.  The evidence since the October 1959 rating decision, 
which denied the claim of service connection for dislocation 
of the right shoulder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision    
Bilateral Hearing Loss

The veteran contends in his July 2003 personal statement that 
being on field artillery assignments and firing small weapons 
during his military career caused his current bilateral 
hearing loss.  A March 1978 rating decision granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating, effective December 1, 1977.  In June 
2003, the RO granted a 10 percent rating, effective February 
5, 2003.  The veteran states that he warrants a higher 
evaluation for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2006); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2006), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1000 hertz, and 70 decibels or more 
at 2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.  
App. 345, 349 (1992). 

In April 2003, the veteran was afforded a VA audiological 
examination.  Audiological testing performed in April 2003 
showed the following puretone thresholds:  



HERTZ




500
1000
2000
3000
4000
RIGHT
40
20
35
75
70
LEFT
35
30
30
75
70

Average puretone thresholds were 50 decibels in the right ear 
and 51 decibels in the left ear.  Speech recognition scores 
were 72 percent in the right ear and 88 percent in the left 
ear.  The audiologist stated that the results showed mild to 
severe, sensorineural hearing loss in both ears.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a higher evaluation for the veteran's bilateral 
hearing loss disability.  Based upon the results of the April 
2003 VA audiological examination, from Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral V is derived for the right ear and a 
Roman Numeral II is derived for the left ear.  A 10 percent 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row II with column V.  The intersection point 
for these categories under Table VII shows that the hearing 
loss does not exceed the levels contemplated for the 
currently assigned 10 percent schedular rating.  Thus, the 
evidence does not support a finding of a higher evaluation.

In addition, the audiological test does not provide evidence 
of exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86.  As noted above, there is no subjective 
interpretation involved within this portion of the schedule.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet.  
App. 57, 60 (1993).  38 C.F.R. § 3.321(b) (1) provides that 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and there have been no 
findings of exceptional limitation beyond that contemplated 
by the schedule of ratings.  The Board does not doubt that 
limitation caused by hearing loss has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
Consequently, the Board finds that the 10 percent rating 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher evaluation is denied.

It must also be reiterated that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
There was no indication that the audiological evaluation 
produced test results which were invalid.  The clinical 
findings establish that the preponderance of the evidence is 
against a higher evaluation for the veteran's bilateral 
hearing loss, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Left Knee Condition

The veteran asserts that his chronic left knee condition is 
attributable to his military service.  The veteran testified 
during the August 2006 hearing that during service, he walked 
approximately eight to nine miles an hour while on a penalty 
tour, which caused his left leg to "lock up" for several 
days thereafter.  He stated further that he endures daily 
swelling of the knee with pain when walking, which he 
contends that is related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a left knee condition.  Service medical records contain no 
complaints, treatment, or diagnosis of a left knee condition.  
The veteran was informed in February 2003 and October 2004 
that he must have evidence of a current disability for his 
claimed condition.  The veteran has not presented any such 
evidence nor has he provided any information as to where VA 
could obtain such evidence.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Thus, there is no competent medical 
evidence of any pertinent "disability;" therefore, service 
connection cannot be granted.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a left knee condition.  However, although 
the veteran is competent to describe symptoms observable to a 
lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, to 
include the diagnosis of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left knee condition, and the 
benefit- of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

Dislocation of the Right Shoulder

Pursuant to 38 U.S.C.A. § 7105(c), a prior final decision by 
the RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the October 1959 rating decision, which denied 
service connection for dislocation of the right shoulder, the 
evidence of record consisted of the veteran's service medical 
records for the period of service from November 1956 to 
September 1959.  In the October 1959 rating decision, the RO 
denied the claim stating that while service medical records 
showed evidence of a right shoulder injury, his discharge 
examination was negative with no stated complaints from the 
veteran.  The RO explained that in the absence of medical 
evidence of an injury relating to the right shoulder, service 
connection is not warranted.  The veteran was notified of the 
denial in an October 1959 letter, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for dislocation of the right 
shoulder.  On behalf of the veteran, the veteran's service 
medical records for his second period of service from 
September 1963 to November 1971 were obtained, which note 
that the veteran sustained a right clavicular injury during 
his second period of service.  Therefore, considering the 
veteran's second period of service, which reflects an 
additional injury to the right shoulder, the claim is 
reopened.  



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
dislocation of the right shoulder, any error by VA in 
complying with the requirements of VCAA is harmless.  As 
noted previously, the underlying claim of service connection 
is being remanded to the AMC for further development.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2003 and October 2004 letters sent 
to the veteran.  In the letters, the veteran was informed 
that the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplated.  
VA also informed the veteran that in order to substantiate a 
claim for service connection, the evidence needed to show she 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  During the August 2006 hearing, the veteran 
requested a 90-day hold on the case so that medical evidence 
could be submitted.  As of this date, no additional medical 
records have been received.  The veteran was provided an 
adequate VA examination in connection with his claim for an 
increased rating for his service-connected bilateral hearing 
loss.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a left knee condition, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability, although he was advised to 
submit or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  

Entitlement to service connection for a left knee condition 
is denied.  

New and material evidence having been submitted, the claim 
for service connection for dislocation of the right shoulder 
is reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for gouty 
arthritis, bilateral feet and dislocation of the right 
shoulder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

Review of the evidentiary record shows that during the August 
2006 hearing, the veteran testified that after service, he 
sought treatment from private physicians for his right 
shoulder condition and gouty arthritis for both feet.  The 
Board finds that an attempt should be made to obtain those 
records, as they are relevant to the issues on appeal.

The Board notes that these records, having been generated by 
private medical care providers, cannot be obtained by VA 
without the veteran's cooperation.  The veteran must provide 
complete contact information, as well as written 
authorizations, in order for VA to request his treatment 
records from the private physicians.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran must be prepared to meet his 
obligations by cooperating with VA's efforts to acquire all 
medical evidence supporting a claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  Consequently, the Board concludes that 
a remand to accord the veteran another opportunity to provide 
the relevant contact information and the appropriate 
authorization forms is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his gouty arthritis of both 
feet and dislocation of right shoulder, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  If the records obtained show a 
diagnosis for the claimed disabilities 
and a potential nexus to his military 
service, schedule the veteran a VA 
examination.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
gouty arthritis and dislocation of the 
right shoulder are related to service.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


